248 S.W.3d 82 (2008)
Ronald U. LURIE and Nancy F. Lurie, Plaintiffs/Appellants,
v.
APEX CLAYTON, INC. and 8182 Maryland Associates, Defendants/Respondents.
No. ED 90017.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied April 15, 2008.
Ronald U. Lurie, pro se.
Nancy F. Lurid, pro se.
Before LAWRENCE E. MOONEY, P.J., GLENN A. NORTON, J., BOOKER T. SHAW, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Appellants Ronald and Nancy Lurie appeal from the trial court's summary judgment in favor of Respondents, Apex Clayton, Inc. and 8182 Maryland Associates. We have reviewed the briefs and the record, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion reciting the facts and restating the law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).